Citation Nr: 1046428	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-04 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 40 percent disabling 
for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2010, the Veteran testified in a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

The Board notes that the June 2007 rating decision on appeal 
reduced the Veteran's prostate cancer evaluation from 100 percent 
disabling to 40 percent disabling under 38 C.F.R. § 4.115.  In 
his notice of disagreement, dated July 2007, the Veteran 
expressed disagreement with the June 2007 rating decision but 
also stated that he was "in the process of putting more evidence 
together to support my claim and to have my rating increased."  

The Board finds that the Veteran merely disagrees with the rating 
assigned for his prostate cancer after it had been reduced from 
100 percent disabling, not the propriety of the reduction itself.  

In short, the Veteran does not disagree with the reduction from 
100 percent as he no longer has prostate cancer.  Indeed, during 
the October 2010 hearing, the Veteran testified that he is 
treated every six months to ensure that the cancer has not 
returned.  Hearing transcript at 5.  The 100 percent rating was 
in effect while the Veteran had cancer.  As such, the Board will 
not address the propriety of the rating reduction in this case.  
The issue on appeal is whether the Veteran's evaluation, after 
the reduction from 100 percent disabling, should be higher than 
40 percent disabling for residuals of his prostate cancer.



FINDING OF FACT

Throughout the appeal period, the Veteran wears absorbent 
materials that must be changed more than four times per day.


CONCLUSION OF LAW

The criteria for a rating of 60 percent, but no higher, for 
residuals of prostate cancer have been met at this time.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115, Diagnostic 
Code 7528 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
concerning VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007), and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered in 
the appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased evaluation claims.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

Active malignant neoplasms of the genitourinary system are rated 
as 100 percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 
7528.  Thereafter, following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, the 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e) of this 
chapter.  If there has been no local reoccurrence or metastasis, 
the disability is rated on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant.  Id.

38 C.F.R. § 3.105(e) sets forth procedural requirements for 
reductions in disability compensation ratings.  When a reduction 
is anticipated, the beneficiary must be notified of the proposed 
reduction, with notice of the reasons for the proposed reduction.  
Further, the beneficiary must be allowed a period of at least 60 
days to submit additional evidence to show that the rating should 
not be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be taken 
and the rating will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating expires.  38 C.F.R. § 
3.105(e).

The Veteran filed a service connection claim for prostate cancer 
on January 5, 2006.  In February 2006, the RO granted service 
connection and a 100 percent rating under 38 C.F.R. § 4.115b, 
Diagnostic Code 7528, for the Veteran's prostate cancer, 
effective January 5, 2006, the date of claim.  The RO 
subsequently granted a 40 percent rating for residuals of 
prostate cancer under Diagnostic Code 7528 and 38 C.F.R. § 
4.115a, effective September 1, 2007 after records showed no local 
reoccurrence or metastasis of the cancer and described the 
Veteran's residuals of prostate cancer as voiding dysfunction.

38 C.F.R. § 4.115b, Diagnostic Code 7528 states that residuals 
are to be rated as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R.  § 4.115a states that 
voiding dysfunction is rated as urine leakage, urinary frequency, 
or obstructed voiding.

Under voiding dysfunction and urine leakage, a 60 percent rating 
is assigned for a disability requiring the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than four times per day.  38 C.F.R. § 4.115a.

According to the criteria for urinary frequency listed in 38 
C.F.R. § 4.115a, a maximum 40 percent rating is assigned for 
disability resulting in a daytime voiding interval of less than 
one hour or awakening to void five or more times per night.

The criteria for renal dysfunction and obstructive voiding are 
inapplicable, as there is no medical evidence that the Veteran's 
residuals of prostate cancer have manifested in renal dysfunction 
or obstructive voiding.

An April 2006 private treatment report from Western Urologic 
Associates indicated that the Veteran used three to five pads per 
day for urinary incontinence.  

In November 2006, the Veteran underwent a VA examination.  There, 
the examiner indicated his review of the claims file.  The 
examination report indicated that the Veteran's bladder function 
was characterized by urinary leakage and at that time, the 
Veteran was wearing three pads per day.  He still had urgency, 
nocturia reduced to one to two times per day, however, no 
dysuria, hematuria, or pyuria were reported.

During his hearing before the undersigned, the Veteran testified 
that he has to change his pads from three to four times a night.  
Hearing transcript at 4.  Significantly, the Veteran testified 
that he has to change his pads ten to fifteen times per day.  Id. 
at 3-4.  

The Board has reviewed all of the medical evidence and finds that 
the Veteran's testimony supports a rating of 60 percent under 38 
C.F.R. § 4.115a, voiding dysfunction, as he changes his absorbent 
materials more than 4 times per day.  A rating higher than 60 
percent is not provided under the criteria for voiding 
dysfunction and the evidence fails to show renal dysfunction.  
Therefore, a rating greater than 60 percent for the Veteran's 
residuals of prostate cancer is not warranted at this time.  

The Board notes that the Veteran has been given the benefit of 
the doubt in this regard and is based on the Veteran's 
statements.  Further evaluations may be required in the future to 
determine if these statements, particularly the statement that he 
changes pads between 10 to 15 times per day, are, in fact, 
accurate.  At this time, the Board has no basis to find the 
Veteran's sworn testimony, under oath, to be inaccurate. 

Accordingly, a 60 percent rating for residuals of prostate cancer 
is granted.

Extraschedular

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2006).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Further, the Board must address 
referral under 38 C.F.R. §3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for 
extraschedular consideration is not warranted in this case at any 
time during the appeal period.

Ratings have been assigned that contemplate the disability and 
symptomatology of each manifestation of the Veteran's disability 
resulting from prostate cancer.  There are no manifestations of 
the Veteran's prostate cancer that have not been contemplated by 
the rating schedule and adequate evaluations were assigned based 
on evidence showing the symptomatology and/or disability.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in May 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (2009).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.





ORDER

Entitlement to an evaluation of 60 percent disabling, but no 
higher, for residuals of prostate cancer, is granted, subject to 
the applicable laws and regulations concerning the payment of 
monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


